DETAILED ACTION
Applicant’s 12/21/2021 response to the previous 09/30/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed in said 12/21/2021 response.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 12 July 2019 (20190712).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/03/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 12/21/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of the claim(s) as set forth in said previous 09/30/2021 Office action have been fully considered and are persuasive because of, inter alia the newly added limitations.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) is made as set forth below in view of US 20190100331 A1 to WRIGHT; Colin, US 5315297 A to Cornman; Lawrence B., US 20160202283 A1 to Wang; Ting et al. (Wang), US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS) and US 20100026007 A1 to Bevirt; Joeben.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20190100331 A1 to WRIGHT; Colin in view US 5315297 A to Cornman; Lawrence B. further in view of  US 20160202283 A1 to Wang; Ting et al. (Wang) and finally in view of US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS).

Regarding claims 1, 6, 11 and 17 Wright teaches in for example, the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    265
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    565
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    646
    315
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    487
    552
    media_image4.png
    Greyscale

And associated descriptive texts a method and system for augmenting takeoff and landing stability of an aircraft in Fig. 12 and para:
“[0024] FIG. 12 illustrates a communication relay detailing a radio network on the charging poles supporting beyond line-of sight control of UAVs enabling the camera to continue to transmit live video feeds.”, 

the method comprising: 
(a) measuring wind gusts (via wind speed and direction sensors 202 in 
Fig. 2 above and claim 9 below wherein it is understood that wind speed connotes all speeds of wind including “gusts”) in a volume of airspace overlying a zone adjacent a runway threshold/takeoff/landing zone 100 (wherein it is understood that the wind speed in indicative of wind flowing both under and overlying the landing platform 100) using a multiplicity of wind measurement units (i.e. the 4 landing platforms in Fig. 12) spaced along a perimeter of takeoff/landing zone (wherein it is understood that the “local anemometer” can be placed “adjacently” along a perimeter of landing platforms 100 in Fig. 12 and oriented to measure wind speed and direction from the wind measurement units in paras:
“[0033] The landing platform may be fixed or may be movable. In certain embodiments, to facilitate landing and take-off, the landing platform can be moved in various directions, including forward, side to side, up or down and/or backwards. Optionally, the landing platform can be rotated or tilted. The movements may be in response to operator input (i.e. manual), or automatic in response to sensor input. For example, the landing platform may automatically turn in response to wind conditions such as wind direction. In a specific example, the landing platform could be rotated to facilitate landings or take-offs. In certain embodiments, motor-driven rotation based on input from a local anemometer (for wind speed) and weathervane (for wind direction) equipment is used to rotate the landing platform. In another embodiment, guide arms used to guide a UAV tether into a tether slot on the landing platform also function as a weather vane for the platform and rotate the platform in response to wind direction.”,

And  Claim 9:
“9. The station according to claim 8, wherein the one or more stations sensors or monitors include power level sensors, tamper alarms, battery charge sensors, recharge voltage and current draw sensor, liquid fuel sensors, fuel pump sensors, fuel pressure and flow sensors, arresting gear monitors, wind speed and direction sensors, one or more cameras, GPS transponder, LIDAR approach guidance, radar situational awareness, platform position sensors, weather sensors, and communication status.”, 

wherein the aircraft is being maneuvered vertically in the volume of airspace overlying the takeoff/landing zone in para:
“[0031] The platform may be configured in a variety of shapes. In certain embodiments, the landing platform is a universal platform which is shaped to accommodate a variety of UAV types including but not limited to vertical take-off and landing (VTOL) UAVs, and fixed wing UAVs. In other embodiments, the landing platform is optimized for a particular UAV type.”; 

(b) converting wind gust measurements acquired by the wind measurement units into disturbance information such as wind direction, using a wind measurement computer system, identifying a localized disturbance projected to encounter the aircraft, i.e. the direction of the wind and orientation of the platform in paras:
“[0014] FIGS. 2A to 2D illustrate embodiments of the platform pivoting into the wind. FIG. 2A illustrates a top view of VTOL landing platform with weather rotation where Landing Platform Tether Guides (102) are configured to rotate the platform in response to wind around pivot point (201). FIG. 2B illustrates a top view of VTOL landing platform configured for electromechanical rotation around a pivot point (201) in response to a signal from a commercial wind vane (202)… FIG. 2D illustrates a side view of a VTOL landing platform with electromechanical rotation detailing the electromechanically driven rotation coupling (208) between the landing platform and support pole, and the rotating power couplings (204) for tether capture and recharging/refuelling systems… ”; 

(c) transmitting the disturbance information including wind speed and direction from the wind measurement computer system to a flight controller of the aircraft in paras:
“[0053] The recharging/refuelling station is equipped with a communication module that allows communication with an autonomous UAV, and/or a UAV controller/operator, and/or a central platform command, and/or other stations in the area. The communication module may be equipped to both send and receive communications and in some embodiments, will be configured to receive and send data and/or video optionally in real time or at set intervals. The communication module may be equipped with on-board storage. 

[0053] The recharging/refuelling station is equipped with a communication module that allows communication with an autonomous UAV, and/or a UAV controller/operator, and/or a central platform command, and/or other stations in the area. The communication module may be equipped to both send and receive communications and in some embodiments, will be configured to receive and send data and/or video optionally in real time or at set intervals. The communication module may be equipped with on-board storage.

[0058] In certain embodiments, the station is configured to communicate with an approaching and/or tethered UAV. In some embodiments, communications with the approaching or tethered UAV would be via MESH enabled radio signals to permit any local area station to communicate with any valid UAV it has been configured to support.”; 

(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the aircraft in the volume of airspace in Fig. 2D above wherein the VTOL is approaching the landing platform in a direction into the wind and is counteracting the impact of the localized wind speeds and directions and direction of the landing platform; and 
(e) controlling the aircraft in accordance with the commands generated in step (d) in Fig. 2D during the landing into the wind based on the direction of the platform, 
wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit wherein it is understood that the anemometer in Fig. 2D is located above the platform and the tail of anemometer 202 is measuring wind speed and direction in a volume of airspace that is higher that the elevation of anemometer 202.

While wright teaches measuring wind gusts in a volume of airspace overlying a takeoff/landing zone 100 as explained above, Wright does not appear to expressly disclose (a) measuring wind gusts in a volume of airspace overlying a zone adjacent a runway threshold  and overlying a takeoff/landing zone using a multiplicity of wind measurement units spaced along a perimeter of the takeoff/landing zone and oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units, 
wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit

Cornman teaches a multiplicity of wind measurement units 502 and especially 505 spaced adjacent to and along a perimeter of a takeoff/landing zone R1-R4 in the figures below:

    PNG
    media_image5.png
    507
    721
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    552
    724
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    532
    742
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    526
    750
    media_image8.png
    Greyscale

	And associated descriptive texts that it was known for a Low-level Wind-shear Alert System 100 to (a) measure wind gusts in a volume of airspace overlying a zone adjacent a runway threshold as shown in figure 6 overlying a takeoff/landing zone using a multiplicity of wind measurement units spaced 502 and 505 adjacent to and along a perimeter (see Fig. 5 above wherein sensor 505 are spaced along the perimeter of the takeoff/landing zones R1-R4 as explained in Col 5, lines 3+:
“(3) FIG. 5 illustrates a side view of a typical airport installation wherein the airport is within the region indicated on the horizontal axis by the line labeled L and a Terminal Doppler Weather Radar system 502 is located a distance D from the periphery of the airport. FIG. 6 illustrates a top view of the same locale. Included within the bounds of the airport are a plurality of Low Level Wind Shear Alert System sensors 505. The sensors 505 are typically anemometers located two to four kilometers apart and are used to produce a single plane, two dimensional picture of the wind velocity within the region of the airport...”, 

wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit using both the Terminal Doppler Weather Radar system 502 and sites 505 as explained in Col 6, lines1+ :

“(7) The sensor systems include the existing Low Level Wind Shear Alert System (LLWAS) front end processing 101 which is an anemometer-based wind shear alert system used to detect the presence and identify the locus of wind shear events at or near ground level. The LLWAS system 101 generates data indicative of the wind velocity (magnitude and direction) at each of a plurality of fixed sites 505 located within a predefined area. The collected wind velocity data is then preprocessed by the LLWAS system 101 to identify the locus and magnitude of wind shears at ground level by identifying the divergence or convergence that occurs in the measured wind velocity throughout the predefined area. Similarly, the second set of sensors is the Terminal Doppler Weather Radar (TDWR) 502 which uses a Doppler radar system to measure low-level wind shear activity in the predefined area. The TDWR system 502 searches its radar scan for segments of the radar beam of monotonically increasing radial velocity. These regions and areas of radial convergence are identified as the locus of wind shear events.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of locating a multiplicity of wind sensors 505 around the perimeter of a takeoff/landing zone measuring wind gusts in a volume of airspace overlying a zone adjacent a runway threshold (The sensors 505 are typically anemometers located two to four kilometers apart ) and overlying a takeoff/landing zone using the multiplicity of wind measurement units oriented to measure wind speed and direction, and processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement units for the express purpose of determining if it is safe to use a specific runway, i.e. “takeoff/landing zone” as taught by at least Cornman above and in Col. 24, lines 41-60 below, especially:
“(144) As can be seen from FIG. 6, this display provides a significant amount of information by presenting the runway layout as well as the plurality of microbursts active around the particular airport location including indications of the magnitude of the microburst…The standard alert output consists of an alphanumeric display that indicates that magnitude of the alerts (loss or gain) and the runway(s) presently affected. This information is relayed to the pilot of the plane arriving or departing and is sufficient for to determine whether or not it is safe for airplanes to arrive or depart on the runways within the bounds of the airport.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the landing platform of Wright would include a multiplicity of  wind measurement units as taught by Cornman as known in the art of a “typical airport configuration”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
While it is considered that Cornman teaches a multiplicity of anemometers 505 and TDWR radar 502 performing the wind speed measurements, The combination of Wright and Cornman above does not appear to expressly disclose (a) measuring wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units, 
and wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit. (Emphasis added).

Wang teaches in the figures below:

    PNG
    media_image9.png
    765
    478
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    767
    456
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    779
    487
    media_image11.png
    Greyscale

And associated descriptive texts that it was known in the wind speed measuring/ Remote Wind Turbulence Sensing art to measure wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units 100, 202 in para:
“[0040] There is therefore a need for a remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues outlined above. In one embodiment, a Doppler orbital angular momentum (OAM) LIDAR remote wind sensing system 200 may be employed to resolve the above-mentioned problems according to the present principles. In one embodiment, light beams (e.g. CW beams, pulsed beams, laser beams, etc.) may be emitted from a light source 202 (e.g., laser beam), and a plurality of OAM modes/states 204 of the light (e.g., l=−1, 1, 2, 3, 4, etc.) from the light source 202 may be generated using, for example, a SPP (not shown) and transmitted in block 206 using, for example, a coherent OAM beam transmitter, to an OAM multiplexer 208 according to the present principles. In some embodiments, one or more remote sensing devices (e.g., LIDAR device) may be placed in a plurality of positions, including, for example, a wind field, on an airplane, etc. The OAM light 204 may encounter wind turbulence in block 210 when traveling through the atmosphere and degradation of the transmitted beams 204 may occur when passing through the atmosphere.”

oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units see Figures 1 and 2 which show the orientation of laser 202 projecting its “vertical LASER lines” to substantial heights vertically upward from a “ground-based instrument” and paras:
“[0038] Referring now to FIG. 2, an exemplary wind turbulence sensing system 200 using Doppler Orbital Angular Momentum (OAM) Light Detection and Ranging (LIDAR) is illustratively depicted in accordance with an embodiment of the present principles. It is noted that Light Detection and Ranging (LIDAR) is a remote sensing technique that operates via the transmission and detection of light in free-space, which offers the ability to determine wind speed and direction at substantial heights using a ground-based instrument.”

[0076] In one embodiment, a receiver/detector 710 may be an optical heterodyne detector, and may provide better penetration of smoke, dust and fog than a visible laser, in addition to more stable output power and lower beam pointing jitter in comparison to conventional systems. The receiver may further include an OAM mode sorter 712 configured to sort a plurality of OAM modes/states of light according to the present principles. In some embodiments, the receiver may be ground installed (e.g., at an airport), and may determine temperature gradient changes and wind shear along the paths of approaching or departing aircraft according to the present principles. As such, various embodiments of the present principles may employ the OAM LIDAR wind turbulence measurement system in multiple regimes (e.g., aircraft safety, military helicopters, airport ground security, etc.).

and wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit see Fig. 2 and para [0038] above and para:
“[0041] In one embodiment, wind speed/magnitude 212 along a line of sight 214 may be measured, and aerosols 216 drifting in the atmosphere may be employed to scatter some of the transmitted energy 204 (e.g., OAM light) from a light source 202 (e.g., coherent pulsed laser system), and the OAM beams 202 may be reflected in block 218, and may pass through an OAM demultiplexer 220. The Doppler shift 222 may be employed to measure the wind magnitude 212 along the line of sight 214, and the OAM beams 204 may be received by an OAM LIDAR receiver 224 according to the present principles.” 

Wherein it is understood that line of sight 214 is used in processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent method of using a multiplicity of ground based LIDAR wind measurement units “using remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues as taught by at least Wang para [0040] to measure wind gusts in a volume of airspace overlying a takeoff/landing zone.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the anemometers of the combination of Wright and Cornman would include the is high-performance, compact and robust LIDAR remote wind sensing system 200 as taught by Wang as known in the art.  It is considered Wright teaches providing landing aids that are located around the perimeter of the landing platform as shown in Wright Figures 5B and C below:

    PNG
    media_image12.png
    327
    801
    media_image12.png
    Greyscale

And explained in para:
“[0041] In certain embodiments, the landing aids include one or more types of platform lighting. The platform landing aid may include approach angle and orientation lighting which provides the operator camera feedback. In specific embodiments, the feedback is provided by coloured lighting. For example, green may indicate correct approach angle and direction; red may indicate too high and amber may indicate low. In addition, to the use of colours, flashes may be used to provide further information. For example, green flashes may indicate that the tether has been captured. The platform landing aid may include platform perimeter and centerline lighting. Appropriate types of lighting are known in the art and include but are not limited to LED.”

Per the following case law:
In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

As such the Examiner  has considered the disclosure of reference patents and the reasonable inferences which one skilled in the art would logically draw therefrom is that the references taken collectively would suggest the “landing aids” surrounding the landing platform of Wright would find predictable results when replaced with the LIDAR sensors taught by Wang.  This is especially true because Wang teaches the lasers may be of the “visible” wavelength in for example, paras:
“[0008] A tunable Fabry-Perot etalon has been used for remote sensing of wind turbulence, and may include double-pulsed, visible or near-infrared sources, and direct detection.” and as such would be able to continue to operate as the visible “light” landing aid taught by Wright as well as the wind sensor as taught by Wang.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Wang to the prior art combination of Wright and Cornman as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


While it is considered that the combination of Wright, Cornman and Wang teaches the invention as explained above, if Applicant is of the opinion that Wright does not appear to expressly disclose:
(c) transmitting the disturbance information from the wind measurement computer system to a flight controller of the aircraft; 
(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the aircraft in the volume of airspace; and 
(e) controlling the aircraft in accordance with the commands generated in step (d) then resort may be had to the teachings of Cantrell.

Cantrell teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image13.png
    341
    504
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    596
    459
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    517
    455
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    501
    598
    media_image16.png
    Greyscale

and associated descriptive texts a method for augmenting takeoff and landing stability of an aircraft 120, the method comprising: 
(a) measuring wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units 130 spaced along a perimeter of the takeoff/landing zone and oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units in Fig. 1 and para:
“[0016] Referring now to FIG. 1, a system for performing tasks with a UAV according to some embodiments is shown. The system includes a central computer system 110, a UAV 120, and a plurality of field sensors 130.”, 

wherein the 5aircraft is being maneuvered vertically in the volume of airspace overlying the takeoff/landing zone having the multiplicity of wind measurement units 130 that define a periphery of the volume of airspace in Fig. 1 above and paras:
“[0024] The field sensor 130 may comprise stationary sensors positioned in the field of operation of the UAV 120. In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, a range sensor, a humidity sensor, a sound sensor, a thermal image sensor, a night vision camera, etc. In some embodiments, a field sensor 130 may be configured to communicate directly with UAVs via a wireless communication device. In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by the central computer system 110 and/or the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. In some embodiments, one or more of the field sensors 130 may be initially dropped by a UAV. In some embodiments, a field sensor 130 may comprise a power source such as one or more of a battery and a solar panel.

[0029] In step 220, the system causes a set of motors to lift the UAV. In some embodiments, the system may further determine a path and/or destination for the UAV based on the task profile. In some embodiments, the path and/or destination of the UAV may further be determined based on conditional parameters. In some embodiments, the UAV may be in flight in step 210, and the motors may continue to provide locomotion to the UAV in step 220. In some embodiments, the system may further be configured to determine a launch mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway take-off and a vertical take off for the UAV.” And

“[0041] After step 260, the system may detect for the completion of a task. Once all tasks are completed and/or if the UAV needs recharging and/or serving, the system may cause the UAV to return to a deployment, service, and/or docking location. In some embodiments, the return flight may comprise a task, and the wings and/or motors of the UAV may be controlled during a return flight similar to steps 230, 240, 245, 250, and 255. In some embodiments, after step 260, the system may further be configured to select a landing mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway landing and a vertical landing for the UAV. In some embodiments, during a runway landing, the wings of the UAV may be extended similar to a conventional fixed wing plane. In some embodiments, during a vertical landing, the UAV's motors may be pointed towards the ground similar to a conventional multicopter. In some embodiments, the landing mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc.” (Emphasis added); 

(b) converting wind gust measurements acquired by the wind measurement units  into disturbance information, using a wind measurement computer system 110, identifying a localized 10disturbance in Fig. 2 step  230 projected to encounter the aircraft in paras:
“[0024] … In some embodiments, the field sensors 130 may comprise one or more of a wind sensor,  

And [0030] In step 230, the system detects condition parameters. In some embodiments, condition parameters may be detected by a sensor system on the UAV. In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, air pressure, visibility, lighting condition, precipitation, weather condition, ground condition, distance to a charging station, and locations of one or more other aerial vehicles. In some embodiments, the sensor system may comprise one or more environmental sensors such as a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, a range sensor, a humidity sensor, a sound sensor, a thermal image sensor, a night vision camera, etc. In some embodiments, the sensor system on the UAV may comprise a wireless data transceiver for receiving condition parameters from a remote data source. In some embodiments, the condition parameters may further comprise information received from one or more of: a stationary sensor, a weather reporting service, an air traffic control signal, and one or more other aerial vehicles. In some embodiments, the condition parameters may comprise data collected by field sensors 130 and/or the central computer system 110 described with reference to FIG. 1 or similar devices. In some embodiments, condition parameters collected by a UAV may be shared with multiple UAVs in the system. In some embodiments, condition parameters may comprise condition parameters associated with different areas of the UAV's field of operation. In some embodiments, step 230 may be performed while the UAV is in flight.” (Emphasis added); 

(c) transmitting the disturbance information from the wind measurement computer system to a flight controller of the aircraft in Fig. 2, step 230 and paras:
[0024] “…field sensor 130 may be configured to communicate directly with UAVs via a wireless communication device. In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110.” And  [0030] above “In some embodiments, the condition parameters may comprise data collected by field sensors 130 and/or the central computer system 110 described with reference to FIG. 1 or similar devices.”; 

(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the 15aircraft in the volume of airspace in Fig. 2 steps 250 and 244 and paras:
“[0033] In some embodiments, the system may separately evaluate each of the requirements in the task profile based on the condition parameters detected by the sensor system to determine whether each requirement could be met with a more energy efficient flight mode. In some embodiments, the UAV may be configured to enter a glide mode in which the one or more motors are shut off or slowed down and the UAV is kept in the air mainly from the lift provided by the wings. In some embodiments, in step 240, the system may determine whether the wings should be set into a position to enter a glide mode based on the task profile and/or the condition parameters. 

[0035] In step 250, the system determines a motor state for the UAV. In some embodiments, the motor state may be determined based on the task profile retrieved in step 210 and/or the condition parameters detected in step 230. “(Emphasis added); and 

(e) controlling the aircraft in accordance with the commands generated in step (d) in Fig. 2 steps 245 and 255 and paras:
“[0034] In step 245, the system moves the wings to the position determined in step 240. In some embodiments, the wings may be adjusted with actuators coupling the wings to the body of the UAV. In some embodiments, step 245 comprises extending the wings, retracting the wings, or partially extending or retracting the wings. In some embodiments, step 245 comprises rotating one or more wings to a selected angle. In some embodiments, step 245 comprises raising or lowing the tip of the wing in a flapping motion relative to the body of the UAV.

[0036] In step 255, the system adjusts the motors on the UAV based on the motor state determined in step 250. In some embodiments, in step 255, the system may selectively turn the motors on or off, and/or adjust the speed of one or more motors. In some embodiments, in step 255, the system may cause one or more motors to rotate the change the direction of the motor's propulsion.”,  

wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit in fig. 1 wherein sensors 130 are measuring elevations higher than the sensors 130.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of controlling a UAV 120 based on wind conditions in the UAV’s path of travel as taught by at least Cantrell para [0024] above “ In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by  the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel.…”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include the ability to anticipate wind conditions and control the UAV accordingly as taught by Cantrell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and (12) and the limitation wherein step (e)((f)) comprises adjusting control surfaces in accordance with the commands generated in the 20flight controller see Cantrell Fig. 2 step 245 and para [0034] above wherein one would find predictable results in the combination and it would be obvious to use the equivalent technique of controlling the flight and landing of the UAV of Wright as taught by Cantrell para [0041]:
“In some embodiments, the landing mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc.”.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include the ability to anticipate wind conditions and control the UAV based on the wind speeds and direction as taught by Cantrell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3 and 20 the combination of Wright, Cornman and Wang does not appear to expressly disclose however Cantrell teaches the limitation wherein the localized disturbance is identified based on a fluctuation in pressure surrounding the aircraft see the teachings of Cantrell para [0024]: “In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, “ and it is understood that as shown in Fig. 1 sensors 130 are detecting barometric pressure surrounding UAV 120 and the importance of air pressure in how it affects the UAV in para:
“[0061] The flight pattern and UAV wing and motor positions shown in FIG. 7 are provided as examples only and may not reflect an actual UAV flight. In addition to the wing and motor positions of the UAV, the flight pattern of the UAV may be affect by various environmental conditions such as wind speed, wind direction, air pressure, precipitation, weather condition, ground condition, presence of one or more other aerial vehicles, etc.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of controlling a UAV 120 based on air pressure in the UAV’s path of travel as taught by at least Cantrell para [0024] above “ In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by  the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel.…”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include the ability to detect air pressure conditions from sensors 130 around the perimeter of the landing platform extending upward towards the UAV and control the landing of the UAV according to the air pressure detecte3d around the UAV as taught by Cantrell as known in the art. 
Cantrell also teaches the UAV itself is also detecting air pressure in for example, para:
“[0062] Referring now to FIG. 8, a process for UAV flight pattern control is shown. In step 810, the UAV detects flight condition using UAV sensors 805. In some embodiments, UAV sensor 805 may comprise one or more of a center of gravity sensor, a barometric pressure sensor, a wind speed sensor, and a vehicle speed sensor. In some embodiments, step 810 may further be based on data collected by external sensors such as weather data provided by a weather service.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 4 and 14 and the limitation wherein step (e) comprises moving a control surface from a first position to a second position prior to the arrival of a leading edge of a gust and then moving the control surface from the second position back to the first position after the arrival of the leading edge and 5prior to the arrival of a trailing edge of the gust see the teaching of Cantrell with regard to controlling the UAV in for example Fig. 2 steps 230-240-245 and para [0024] “For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. “.  

	As stated above, one of ordinary skill would find it obvious to incorporated the teachings of controlling the UAV of Cantrell in to the prior art of Wright for the predictable result of controlling the UAV of Wright during the landing sequence to anticipate and accommodate for wind condition changes as taught by Cantrell.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 5 and 16 and the limitation wherein measuring wind gusts comprises measuring wind speed and wind direction along respective vertical lines projecting upward from the wind measurement units see the teachings of Wang above incorporated herein as well as Cantrell Fig. 1 items 130 and paras [0024] “For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. “ (Emphasis added).  And [0081] “[0081] In some embodiments, the system may comprise air analyzers for detecting the presence of insects and/or pest animals (e.g. ground hog) based on bug expiration and/or odor of droppings. In some embodiments, a solar panel docking stations may create a perimeter around the farms to monitor the entire field as well as the air above it. “ 
See also Cantrell claims 1 and 8 below:
“Claim 1. A system for unmanned vehicle flight pattern control comprising: a set of motors configured to provide locomotion to an unmanned aerial vehicle; a set of wings coupled to a body of the unmanned aerial vehicle via an actuator and configured to move relative to the body of the unmanned aerial vehicle; a sensor system on the unmanned aerial vehicle; and a control circuit coupled to the sensor system, the control circuit being configured to: retrieve a task profile for a task assigned to the unmanned aerial vehicle; cause the set of motors to lift the unmanned aerial vehicle; detect condition parameters of the unmanned aerial vehicle based on the sensor system; determine a position for the set of wings based on the task profile and the condition parameters; and cause the actuator to move the set of wings to the wing position while the unmanned aerial vehicle is in flight.

Claim 8. The system of claim 1, wherein the condition parameters are further determined based on information received from one or more of: a stationary sensor, a weather reporting service, an air traffic control signal, and one or more other aerial vehicles.

Claim 9. The system of claim 1, wherein the condition parameters comprises one or more of: wind speed, wind direction, air pressure, visibility, lighting condition, precipitation, weather condition, ground condition, distance to a charging station, and locations of one or more other aerial vehicles.” (Emphasis added).

	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent method of using a multiplicity of ground based LIDAR wind measurement units “using remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues as taught by at least Wang para [0040] to measure wind gusts in a volume of airspace overlying a takeoff/landing zone.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the anemometers of the combination of Wright and Cornman would include the is high-performance, compact and robust LIDAR remote wind sensing system 200 as taught by Wang and Cantrell sensor 130 as known in the art.  


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Wang and Cantrell to the prior art combination of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the system as recited in claim 6, wherein the wind measurement computer system is on the ground see Wright figures 1 and 12, Cornman Figs 1, 5 and 6 and Wang which all show the wind measurement computer system is on the ground.  See also Cantrell Fig. 1 items 130 and 110 and associated descriptive texts including paras: 
“[0017] The central computer system 110 may comprise a control circuit, a central processing unit, a processor, a microprocessor, and the like and may be one or more of a server, a central computing system, a UAV management computer system, a personal computer system, and the like...

[0023] “… In some embodiments, the sensor system 125 may comprise a standalone device that may operate independently when detached from the UAV 120. In some embodiments, the UAV 120 may be configured to drop one or more detachable sensor devices to the ground for data gathering.” (Emphasis added).  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman, Wang and Cantrell to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the system as recited in claim 6, wherein the wind measurement computer system is onboard the aircraft see Cornman Col. 4, lines 6-7 “Both ground-based and aircraft-based sensor systems can be used to provide wind data for this apparatus”, Wang para: [0075] In one embodiment, one or more sensors 706 may be deployed (e.g., on an aircraft,…”, and Cantrell Fig. 3 item 327 and para: [0047] “The UAV 320 comprises a control circuit 321, motors 322, a GPS sensor 323, a transceiver 325, a sensor system 327, and a wing actuator 328 coupling wings to the body of the UAV 120.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent method of placing a wind measurement computer system onboard the aircraft as taught by at least Cornman, Wang and Cantrell above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include a wind measurement computer system as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman, Wang and Cantrell to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 9 and 18 the combination of Wright, Cornman and Cantrell does not appear to expressly disclose the limitation wherein the wind measurement units are laser Doppler anemometers.  

Wang teaches it was known in the UAV art to measure wind using sensors wherein the wind measurement units are laser Doppler anemometers in for example the ABSRACT:
“Systems and methods for detection of atmospheric conditions using optical orbital angular momentum (OAM)-based spectroscopy include applying OAM states to a light beam to generate an OAM spectrum, transmitting OAM light beams into an atmosphere, and determining degradation of the generated OAM light beams passing through atmospheric turbulence. A rotation rate of aerosols in the atmosphere is determined by analyzing different frequency shifts in OAM states of OAM light beams. A reflected OAM spectrum including a plurality of OAM light beams associated with the aerosols in the atmosphere may be received, and Doppler frequency shifts caused by reflection off the aerosols in the atmosphere may be measured. Laguerre-Gaussian (LG) modes of the received light beams may be detected and sorted based on the OAM states of the LG modes, and wind turbulence values are predicted by analyzing a difference in the Doppler frequency shifts for the received OAM light beams.” And paras:

“[0005] Recently, aircraft safety is becoming an increasingly important issue in light of accidents and incidents over the past several decades. For example, when flying through the atmosphere, a plane is continually subject to various aerial effects, and an abrupt change in the atmosphere (e.g., wind turbulence) may cause an aircraft to have an incident (e.g., airplane crash). Wind turbulence is a random, chaotic motion of air that can structurally damage the plane and injure its passengers, and may be caused by changes in air currents. Generally, there is at least dust, water droplets, pollution, pollen, and/or salt crystals in the atmosphere. Wind shear is a micro-scale meteorological phenomenon over a relatively small distance in the atmosphere, which may produce severe weather (e.g., tropical cyclone).

[0031] In one embodiment, the present principles may be employed to generate light beams 106, 108 (e.g., vortex beams) with OAM modes and/or vortex beam spectrums 110 with OAM modes by crossing a light beam 102 (e.g., laser beam) from a light source device (not shown) across a spiral phase plate (SPP) 104 with an inhomogeneous thickness. The beams 102, 106, 108 may include an axis of travel 103, 105, 107 in the center of the beams 102, 106, 108, respectively. The optical vortex beams 106, 108 may include light twisted (e.g., corkscrew shaped) around their axis of travel 105, 107, and if projected onto a flat surface, the optical vortex may appear as a ring of light with a dark hole in the center.

And
[0042] In one embodiment, the OAM LIDAR receiver 224 may incorporate an OAM mode sorter, to measure change in laser frequency (Doppler shift) due to reflection off a moving object. The effects of wind turbulence 210 may result in the spatial profile change of the light incident on a detector, by the wheel with a beam carrying OAM where a frequency shift difference can be observed, causing considerable crosstalk between the measured OAM channels 204. The measurement of the turbulence quantities 212, 214 using the OAM LIDAR system 200 provides improved daytime performance (e.g., by the spatial coherency filtering of background light), and advantageously enables single scattering to be uniquely distinguished from multiple scattering in turbid environments utilizing different OAM modes according to the present principles.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known equivalent technique and method of wind measurement units using laser Doppler anemometers instead of a different type of anemometer. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wind sensors, i.e. the anemometer of Wright would use laser Doppler anemometers to measure the wind turbulence around the perimeter of the landing platform of Wright Fig. 5, i.e. the landing/takeoff location. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to the prior art combination of Wright et al. as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Regarding claim 13 see the rejection of corresponding parts of claims 3 and 4 above incorporated herein wherein it is understood that the localized 5disturbance is identified by a predicted time of arrival of a fluctuation in pressure is taught in at least the teachings of Cornman Col. 8, lines 12-18:
“This "region" could be in space: the detection of the surface outflow, or microburst features above the surface (reflectivity and/or velocity signatures). It could also be in time, that is, a microburst is either: going to occur, is in progress, or has recently been present.”

And Col. 22, Lines 51+: 

(127) The abovementioned algorithm steps generate a "current-time" detection of a gust front which is displayed as illustrated in FIG. 12 on displays 116, 117 and via telemetry link 118 in the aircraft using the airport. As was previously indicated, a significant increase in overall operational air traffic efficiency can be obtained via planning for changes in runway-use configuration. This function is greatly enhanced by predicting gust front motion. That is, if a given runway will be impacted in the near-time, a runway re-configuration can be implemented in an organized fashion--as opposed to a reactive and hence inefficient fashion.

 	And Cantrell Fig. 2 step 230 in para [0030], Fig. 8 step 810 in para [0062] as well as para [0017] wherein it is understood that the “flight path and/or flight pattern for the UAV” connotes the recited “predicted time of arrival” of the UAV in the PATH to be flown in the future, i.e. the “flight path” see also para [0023] with regard to using radar for detecting obstacles in the path of flight to avoid collisions.  

The combination of the known elements is achieved by a known equivalent method of predicting the time of arrival of a fluctuation in pressure and then reconfiguring a flight path as taught by Cornman or adjusting the UAV as taught by Cantrell above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would be able to predict and account for a localized 5disturbance being identified by a predicted time of arrival of a fluctuation in pressure, i.e. a predicted time of microburst, as known in the art.  The UAV of Wright would then be able to either wait for the microburst to leave or proceed to another landing platform as shown in Wright Fig. 12 and explained in para:
“[0055] The communication module is optionally further configured to send station status updates to a central operator including if the station is on or off-line (for example, because of unanticipated malfunction), if the station is occupied, and optionally weather conditions at the station.” 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman and Cantrell to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the method as recited in claim 11, wherein the wind measurement units are spaced along a perimeter of the zone adjacent the runway threshold see the teachings of Wright as modified by Cornman in the rejection of corresponding parts and motivation to combine of claims 1 and 11 above incorporated herein.  See also Cantrell Fig. 1 above wherein it is understood that sensors 130 are along the “perimeter” adjacent a runway threshold of the UAV, i.e. placed apart and away from and it is taught that any number of sensors may be used in paras:
“[0024] The field sensor 130 may comprise stationary sensors positioned in the field of operation of the UAV 120. In some embodiments, the field sensors 130 may comprise one or more of…  etc.” and

[0081] “In some embodiments, a solar panel docking stations may create a perimeter around the farms to monitor the entire field as well as the air above it. “ (Emphasis added).  

Per the following case law:
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

As explained in the rejection of the corresponding parts of claim 11 above incorporated herein, it would have been obvious for a person of ordinary skill in the art without any specific hint or suggestion in a particular reference using common knowledge and common sense to modify and provide Wright with the teachings of Cornman, Wang and Cantrell for the predictable results therein.

Claims 1-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20190100331 A1 to WRIGHT; Colin in view US 5315297 A to Cornman; Lawrence B. further in view of  US 20160202283 A1 to Wang; Ting et al. (Wang) and finally in view of US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS) as applied to the claims above and further in view of US 20100026007 A1 to Bevirt; Joeben.

5 Regarding claims 10 and 19 while the combination of Wright above teaches wind measurement units including in Cantrell in para [0024] “…a range sensor,….a sound sensor,…”, the combination does not appear to expressly disclose wherein the wind measurement units are sound detection and ranging systems.

Bevirt teaches in for example the figure below:

    PNG
    media_image17.png
    488
    535
    media_image17.png
    Greyscale

And associated descriptive texts that it was known to use wind measurement units that are sound detection and ranging systems (SODAR) 610 in for example, paras:
“[0032] The inventors have also understood that the conditions under which a kite operates can have a substantial effect on the amount of energy harvested through the disclosed kite usage. To this end the inventors have come to understand that local atmospheric conditions (such a wind direction, wind velocity and so on) near the kite can have a large effect on energy generation by the kite. As such the kite can be moved into desired positions and altitude to take advantage of the most advantageous wind conditions. To that end, reference is again made to FIG. 6. As depicted, ground stations 610 can make use of RADAR or other wind detection systems to characterize local wind, weather, and other atmospheric conditions in the general area of the kite. The inventor also understands that many systems can be used to characterize local weather conditions in accordance with the principles of the invention. Examples of detection systems suitable for such uses include, but are not limited to LIDAR (Light Detection and Ranging), SODAR (Sonic Detection And Ranging), wind profilers, and other suitable technologies. Using information obtained from such devices, the kite can be adjusted to set optimal altitude, position, heading, angle of attack, tether length adjustments, tether tension, tether angle, and also to generate a desired flight pattern or energy generation pattern for the kite. Thus, in general, the ground stations 610 can include a detector system for characterizing wind and/or weather conditions and a control system capable of affecting the flight characteristics and flight performance of the kites.”.

	Bevirt is analogous art because it is teaching using SODAR to detect the wind around a kite and affecting the flight characteristics and performance of the kite to accommodate for changing wind which is directly applicable and analogous to detecting wind around an aircraft such as the UAV of Wright.   It is considered that because Bevirt teaches “in general, the ground stations 610 can include a detector system for characterizing wind and/or weather conditions and a control system capable of affecting the flight characteristics and flight performance of the kites.” And 
“Examples of detection systems suitable for such uses include, but are not limited to LIDAR (Light Detection and Ranging), SODAR (Sonic Detection And Ranging” it would be obvious to provide the “ground stations” of Wright with the capabilities taught by Bevirt.

	Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, using SODAR is considered an equivalent technique to the LIDAR taught in the prior art combination of Wright, Cornman, Wang and Cantrell above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique of using SODAR as wind measurement units as taught by at least Bevirt above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the ground station landing platforms of Wright would include a SODAR wind measurement units as known in the art.  
Per the following case law:
In re Harza, 124 USPQ 378 (CCPA 1960)

Mere duplication of parts has no patentable significance unless new and unexpected result is produced 

As is the case here, duplicating the wind measurement units has no patentable significance because no new or unexpected result would be produced.  In contradistinction, adding more wind sensor units would provide the predictable results of being able to measure wind in more than one direction at a time to ensure the safety of the UAV from wind gusts coming from any direction.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Bevirt to the prior art combination of Wright, Cornman, Wang and Cantrell as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and obvious to combine with the combination of references above for the predictable uses thereof.  For example: 
US 20180357909 A1 to Eyhorn; Christopher teaches inter alia an autonomous drone landing device (ADLD) 120 using SONAR to guide the flight of a UAV 104 in for example, Figure 1 and paras:
[0039] In general, innovative aspects of the subject matter described in this specification can be embodied in methods for configuring an autonomous drone landing device (ADLD) that include the actions of receiving sensor data that represents airspace above an ADLD, orientation data that indicates an orientation of a landing pad associated with an ADLD, and location data that indicates a geographic location of the ADLD. Determining attributes to define a drone approach corridor based on the sensor data, the orientation data, and the location data. Registering the ADLD with a drone control platform. This and other implementations can each optionally include one or more of the following features. 
[0113] An ADLD 120 is an electronic device that can be placed at a drone landing location. In some examples, the ADLD 120 includes a flat surface on which a drone can land (e.g., a drone landing pad). The ADLD 120 includes an electronic communication interface (e.g., a network or cellular communication interface) for communicating with the computing system 102 through network 112. For example, the ADLD 120 can include a WiFi network interface, an LTE network interface, or both. In addition, the ADLD 120 includes a sensor package to guide drone landing approaches along an approach corridor to the ADLD's 120 landing pad. The sensor package can include, for example, an imaging sensor (e.g., a camera, radar, sonar), infrared sensors (e.g., light sources and detectors), orientation sensors, location sensors (e.g., GPS, WPS), visual indicators (e.g., LEDs), and audible indicators. An ADLD 120, as described in more detail below, can define drone approach corridors and guide drone approaches to landing sites.”.

    PNG
    media_image18.png
    471
    668
    media_image18.png
    Greyscale


US 20180357909 A1 to Sanz; Christian et al. teaches inter alia an UAV ground station (UAVGS) 102 using a sensor manager 112 to guide the flight of a UAV 104 in for example, Figure 1 the ABSTRACT and para:

ABSTRACT The present disclosure is directed toward systems and methods for autonomously landing an unmanned aerial vehicle (UAV). In particular, systems and methods described herein enable a UAV to land within and interface with a UAV ground station (UAVGS). In particular, one or more embodiments described herein include systems and methods that enable a UAV to conveniently interface with and land within a UAV ground station (UAVGS). For example, one or more embodiments include a UAV that includes a landing base and landing frame that interfaces with a landing housing of a UAVGS 


    PNG
    media_image19.png
    488
    716
    media_image19.png
    Greyscale

“[0038] In addition to the transmission manager 110, the UAVGS controller 106 also includes a sensor manager 112 that can sense various conditions surrounding a UAVGS 102 and/or UAV 104. In one or more embodiments, the transmission manager 110 may control the transmission of different types of energy based on conditions surrounding the UAVGS 102. For example, on a foggy day, the transmission manager 110 may determine to transmit a type of energy wave other than a light energy wave because the light energy wave would be hard for the UAV 104 to perceive through the fog. Accordingly, in order to identify conditions surrounding the UAVGS 102, the sensor manager 112 can sense various conditions including weather conditions (e.g., rain, fog), barometric pressure, wind, light, and so forth.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220506                                                                                                                                                                                                      


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665